Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump et al. (US 11144038 B2) in view of VMware (Manage NSX Intelligence Alarm States).

Stump discloses: 
1. A method for incident workflow visualization, comprising: 
generating alerts based on notifications regarding application performance on multiple user devices; (abstract: A graphical user interface (GUI) for designing and monitoring an industrial automation system presents an alert based on a condition of an object corresponding to a respective industrial automation device displayed on the GUI; col 8, ln 67 – col 9, ln 1-2: The industrial automation environment 50 includes one or more computing devices 52, the industrial system 10, a database 54, and an application integration platform 56; col 14, ln 5-11: objects 108 may include software pushbuttons… and applications.)

displaying, on a graphical user interface ("GUI"), an issue pane, wherein the issue pane identifies a first issue (presents an alert based on a condition of an object) and includes an alert region (alert; alarm; fig 28: 816; 206) and an action region (suggestion notification banner 1050); (abstract: A graphical user interface (GUI) for designing and monitoring an industrial automation system presents an alert based on a condition of an object corresponding to a respective industrial automation device displayed on the GUI; col 32, ln 25-30: The logic diagnostics tool window 812 includes a logic diagnostics tool banner 814, which provides a summary 816 of results of a logic diagnostics run, including for example, the number of errors, the number of warnings, the number of informational messages, etc.; col 34, ln 57-60: dashboard 200 updates to display a suggestion notification banner 1050, which notifies the user that one or more suggestions are being made, and allows the user to accept or discard the suggestions individually or in bulk.)

displaying, in the alert region, first and second alerts that are assigned to the first issue (204); (fig 28: 816: 72 WARNINGS)

displaying, in the action region, remedial actions that are assigned to the first issue; (The GUI generates one or more suggestions for resolving the alert)

after the first issue (condition of the object) is resolved, storing the first and second alerts (instances) and remedial actions in association with the first issue; and  (abstract: The GUI generates one or more suggestions for resolving the alert, including referencing a historical data set, parsing the historical data set to identify one or more previous instances in which the condition of the object occurred and was successfully resolved, and identifying one or more respective remedial actions taken in each of the one or more identified previous instances to resolve the condition. The GUI presents the one or more remedial actions as the one or more suggestions for resolving the alert…; col 3, ln 18-21: The system may then suggest one or more of the remedial actions to the designer. For example, the system may communicate to the designer, “The last time this problem occurred, we took this remedial action.”)

in an instance in which a second issue is associated with the first issue, displaying the second issue in the issue pane, wherein the action region includes a suggested remedial action stored in association with the first issue. (abstract: The GUI generates one or more suggestions for resolving the alert, including referencing a historical data set, parsing the historical data set to identify one or more previous instances in which the condition of the object occurred and was successfully resolved, and identifying one or more respective remedial actions taken in each of the one or more identified previous instances to resolve the condition. The GUI presents the one or more remedial actions as the one or more suggestions for resolving the alert…; col 3, ln 18-21: The system may then suggest one or more of the remedial actions to the designer. For example, the system may communicate to the designer, “The last time this problem occurred, we took this remedial action.”)

However, Stump does not explicitly disclose, while VMware teaches:
displaying, on a graphical user interface ("GUI"), an issue pane, wherein the issue pane identifies a first issue and simultaneously includes an alert region and an action region; (p 1: figure and “5. For an alarm in the Open state, expand the alarm's row and use the information in the Recommended Action to try to resolve the issue that caused the alarm event.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a visual representation of alerts and a remedial action of Stump with a visual representation of alerts and a remedial action of VMware. One of ordinary skill in the art would have been motivated to do so in order to get an updated status of the issue. (VMware: p 1-2)

Modified Stump discloses: 
2. The method of claim 1, wherein the GUI includes an option for adding the first alert to the alert region (206) from a set of generated alerts (710 in 204). (col 31, ln 27-41: the system may generate an alarm, an alert, or an informational notification (collectively referred to as notifications) for a specific component or group of components. As shown in FIG. 26, notifications 710 may appear in the explorer window 204… After selection, a pop-up window may appear, or the primary window 206 may update to show more information.)

5. The method of claim 1, further comprising prompting the user to apply the suggested remedial action to the second issue, wherein the suggested remedial action includes an automated update that is sent to multiple of the user devices. (col 34, ln 57-60: dashboard 200 updates to display a suggestion notification banner 1050, which notifies the user that one or more suggestions are being made, and allows the user to accept or discard the suggestions individually or in bulk; col 35, ln 54-56: FIG. 34 is a screenshot of the dashboard 200 in which the controller suggestions have been accepted (e.g., via user input) and the controllers are being added to the project; fig 34: 200; col 16, ln 18-19: a dashboard 200 of an industrial automation software package, accessible via a web browser) [examiner’s note: So the updated dashboard of the software will be displayed in any user’s web browser.]

7. The method of claim 1, further comprising: 
changing a first color coding of the first and second alerts in an instance where the first and second alerts are no longer active; and (col 31, ln 34-40: it should be understood that notifications may take many different forms (e.g., a star, a colored shape, emphasis or deemphasis of the object, etc.). Further, the shape, color, or style of the notification may change to reflect the category of the notification, the severity of the notification, etc.)
changing a second color coding of a first remedial action based on the first remedial action successfully occurring and at least one of the first and second alerts no longer being active. (col 36, ln 48-62: a notification 1106 has been generated to communicate to the user that the component has been disconnected from the network… The object corresponding to the new unconfigured CLX controller 20 also includes a notification to notify that the new CLX controller has been connected to the network, but not configured. A notification window 1110 also appears, indicating that an unconfigured controller 20 has been attached to the network and giving the user the option to configure the new CLX controller by selecting a configure button 1112; col 37, ln 5-11: FIG. 38 shows new replacement CLX controller 20 in the packer area 704 in place of the old CLX controller 20. As shown, the new replacement CLX controller 20 has been emphasized via highlighting, however other forms of emphasis (e.g., bold lines, color coded, flashing, notification, etc.) are also envisaged.) [examiner’s note: alerts are no longer active when the remedial action is successful.]

21. (New) The method of claim 1, wherein the notifications are associated with different applications that execute on the user devices, and the alerts are generated based on performance metrics for the different applications. (abstract: A graphical user interface (GUI) for designing and monitoring an industrial automation system presents an alert based on a condition of an object corresponding to a respective industrial automation device displayed on the GUI; col 8, ln 67 – col 9, ln 1-2: The industrial automation environment 50 includes one or more computing devices 52, the industrial system 10, a database 54, and an application integration platform 56; col 14, ln 5-11: objects 108 may include software pushbuttons… and applications; col 10, ln 7-12: The operational data indicates the current status of the sensors 60 and actuators 62, such as parameters, …or any other performance status metrics; clam 7: wherein the condition of the object is based on an operational state of the industrial automation device.)

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump et al. (US 11144038 B2) in view of VMware (Manage NSX Intelligence Alarm States), and further in view of Carlson et al. (US 20090327151 A1).

3. The method of claim 2, 
However, Stump does not explicitly disclose, while Carlson teaches:
wherein the second alert is automatically recommended based on inclusion of the first alert. (par 103: The consumer may select the offer in the first notification, and the selection may trigger the generation of the second notification with the map and location icons, which may then be displayed on the notification device of the consumer; par 44: notification device 36 via notification module 27, which provides notifications of targeted offers and is responsible for notifying consumers of the possibility of fraudulent transactions and other alerts.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a visual representation of a remedial action of Stump with a visual representation of notifications/alerts of Carlson. One of ordinary skill in the art would have been motivated to do so in order to provide a targeted information for a user. (Carlson: par 103)

Claim(s) 10 is/are rejected as being the medium implemented by the method of claim(s) 3, and is/are rejected on the same grounds.

Claim(s) 17 is/are rejected as being the system implemented by the method of claim(s) 3, and is/are rejected on the same grounds.

Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump et al. (US 11144038 B2) in view of VMware (Manage NSX Intelligence Alarm States), and further in view of Sirpal et al. (US 20140059599 A1).

6. The method of claim 1, wherein a first remedial action displayed on the issue pane, and wherein selecting the remedial action causes the action to execute. (claim 17)
However, Stump does not explicitly disclose, while Sirpal teaches:
the widget to execute (par 199: in FIG. 18 a, if the weather widget 1804 a is selected, a weather application may launch providing more detailed information about the weather.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a visual representation of a remedial action of Stump with a visual representation of a widget panel of Sirpal. One of ordinary skill in the art would have been motivated to do so in order for a user to interact with the application and receive needed information. (Sirpal: par 199)

Claim(s) 13 is/are rejected as being the medium implemented by the method of claim(s) 1, and is/are rejected on the same grounds.

Claim(s) 8-9, 12, 14-16, 19-20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump et al. (US 11144038 B2) in view of BRIJESH (Firebase Crashlytics).

Stump discloses: 
8. (Currently Amended) A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, perform stages for incident workflow visualization, the stages comprising: 
generating alerts based on notifications regarding application performance on multiple user devices; (abstract: A graphical user interface (GUI) for designing and monitoring an industrial automation system presents an alert based on a condition of an object corresponding to a respective industrial automation device displayed on the GUI; col 8, ln 67 – col 9, ln 1-2: The industrial automation environment 50 includes one or more computing devices 52, the industrial system 10, a database 54, and an application integration platform 56; col 14, ln 5-11: objects 108 may include software pushbuttons… and applications.)

displaying, on a graphical user interface ("GUI"), an issue pane, wherein the issue pane identifies a first issue (presents an alert based on a condition of an object) and includes an alert region (alert; alarm; fig 28: 816; 206) and an action region (suggestion notification banner 1050); (abstract: A graphical user interface (GUI) for designing and monitoring an industrial automation system presents an alert based on a condition of an object corresponding to a respective industrial automation device displayed on the GUI; col 32, ln 25-30: The logic diagnostics tool window 812 includes a logic diagnostics tool banner 814, which provides a summary 816 of results of a logic diagnostics run, including for example, the number of errors, the number of warnings, the number of informational messages, etc.; col 34, ln 57-60: dashboard 200 updates to display a suggestion notification banner 1050, which notifies the user that one or more suggestions are being made, and allows the user to accept or discard the suggestions individually or in bulk.)

displaying, in the action region, remedial actions that are assigned to the first issue; (The GUI generates one or more suggestions for resolving the alert)

after the first issue (condition of the object) is resolved, storing the first and second alerts (instances) and remedial actions in association with the first issue; and (abstract: The GUI generates one or more suggestions for resolving the alert, including referencing a historical data set, parsing the historical data set to identify one or more previous instances in which the condition of the object occurred and was successfully resolved, and identifying one or more respective remedial actions taken in each of the one or more identified previous instances to resolve the condition. The GUI presents the one or more remedial actions as the one or more suggestions for resolving the alert…; col 3, ln 18-21: The system may then suggest one or more of the remedial actions to the designer. For example, the system may communicate to the designer, “The last time this problem occurred, we took this remedial action.”)

in an instance in which a second issue is associated with the first issue, displaying the second issue in the issue pane, wherein the action region includes as a suggested remedial action stored in association with the first issue. (abstract: The GUI generates one or more suggestions for resolving the alert, including referencing a historical data set, parsing the historical data set to identify one or more previous instances in which the condition of the object occurred and was successfully resolved, and identifying one or more respective remedial actions taken in each of the one or more identified previous instances to resolve the condition. The GUI presents the one or more remedial actions as the one or more suggestions for resolving the alert…; col 3, ln 18-21: The system may then suggest one or more of the remedial actions to the designer. For example, the system may communicate to the designer, “The last time this problem occurred, we took this remedial action.”)

However, Stump does not explicitly disclose, while BRIJESH teaches:
displaying, in the alert region (Issues (10)), first and second alert icons (Issues: Restaurant.swift, StarsView.swift) corresponding to first and second alerts (Details: Crash), respectively, that are assigned to the first issue (crash reporting), wherein each of the first and second alert icons include an identification of a crash rate of an application (Count, Users); (p 1: image)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a visual representation of alerts of Stump with a visual representation of alerts of BRIJESH. One of ordinary skill in the art would have been motivated to do so in order to rank the issues by the number of times they are occurring. (BRIJESH: p 2)

Claim(s) 9, 12, 14, 23 is/are rejected as being the medium implemented by the method of claim(s) 2, 5, 7, 21 and is/are rejected on the same grounds.

Stump discloses: 
15. (Currently Amended) A system for incident workflow visualization, comprising: 
a memory storage including a non-transitory, computer-readable medium comprising instructions; and 

a hardware-based processor that executes the instructions to carry out stages comprising: 

generating alerts based on notifications regarding application performance on multiple user devices; (abstract: A graphical user interface (GUI) for designing and monitoring an industrial automation system presents an alert based on a condition of an object corresponding to a respective industrial automation device displayed on the GUI; col 8, ln 67 – col 9, ln 1-2: The industrial automation environment 50 includes one or more computing devices 52, the industrial system 10, a database 54, and an application integration platform 56; col 14, ln 5-11: objects 108 may include software pushbuttons… and applications.)

displaying, on a graphical user interface ("GUI"), an issue pane, wherein the issue pane identifies a first issue and includes an alert region and an action region; (abstract: A graphical user interface (GUI) for designing and monitoring an industrial automation system presents an alert based on a condition of an object corresponding to a respective industrial automation device displayed on the GUI; col 32, ln 25-30: The logic diagnostics tool window 812 includes a logic diagnostics tool banner 814, which provides a summary 816 of results of a logic diagnostics run, including for example, the number of errors, the number of warnings, the number of informational messages, etc.; col 34, ln 57-60: dashboard 200 updates to display a suggestion notification banner 1050, which notifies the user that one or more suggestions are being made, and allows the user to accept or discard the suggestions individually or in bulk.)

displaying, in the alert region, first and second alerts that are assigned to the first issue; (fig 28: 816: 72 WARNINGS)

displaying, in the action region, remedial actions that are assigned to the first issue; (The GUI generates one or more suggestions for resolving the alert)

after the first issue is resolved, storing the first and second alerts and remedial actions in association with the first issue; and (abstract: The GUI generates one or more suggestions for resolving the alert, including referencing a historical data set, parsing the historical data set to identify one or more previous instances in which the condition of the object occurred and was successfully resolved, and identifying one or more respective remedial actions taken in each of the one or more identified previous instances to resolve the condition. The GUI presents the one or more remedial actions as the one or more suggestions for resolving the alert…; col 3, ln 18-21: The system may then suggest one or more of the remedial actions to the designer. For example, the system may communicate to the designer, “The last time this problem occurred, we took this remedial action.”)

in an instance in which a second issue that is associated with the first issue, displaying the second issue in the issue pane, wherein the action region includes as a suggested remedial action stored in association with the first issue, (abstract: The GUI generates one or more suggestions for resolving the alert, including referencing a historical data set, parsing the historical data set to identify one or more previous instances in which the condition of the object occurred and was successfully resolved, and identifying one or more respective remedial actions taken in each of the one or more identified previous instances to resolve the condition. The GUI presents the one or more remedial actions as the one or more suggestions for resolving the alert…; col 3, ln 18-21: The system may then suggest one or more of the remedial actions to the designer. For example, the system may communicate to the designer, “The last time this problem occurred, we took this remedial action.”)

However, Stump does not explicitly disclose, while BRIJESH teaches:
wherein the notifications (p 1: image: Issues (10)) are associated with different types of applications (Issues: Restaurant.swift, StarsView.swift) that execute on the user devices, and the alerts (crashes) are generated based on performance metrics for the different types of applications (p 3: Free space, Free RAM on FiltersViewController.swift).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a visual representation of alerts of Stump with a visual representation of alerts of BRIJESH. One of ordinary skill in the art would have been motivated to do so in order to troubleshoot and solve the issue. (BRIJESH: p 2)

Modified Stump discloses: 
22. (New) The non-transitory, computer-readable medium of claim 8, 
However, Stump does not explicitly disclose, while BRIJESH teaches:
wherein the identifications of crash rates included in the first and second alert icons correspond to crash rates of different types of applications. (p 1: image)

Claim(s) 16, 19-20 is/are rejected as being the system implemented by the method of claim(s) 2, 5, 7, and is/are rejected on the same grounds.

Response to Remarks
Applicant has amended the claims to add aspects of (1) having an alert region and an action region simultaneously, (2) a crash rate of an application, (3) different types of applications. Stump does not explicitly describe this feature. VMware and BRIJESH disclose those aspects respectively.

Conclusion                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113